Response to Remarks
In light of the new limitations and amendments to the claims, claims are newly rejected under § 103 as obvious over Asai et al. in view of Igarashi et al. See below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (JP 2014-106187A) in view of Igarashi et al. (JP 2005-164521, published 06/23/2005).
Regarding claim 1, Asai discloses a non-destructive inspection apparatus (Fig 1, abstract) comprising: an electromagnetic wave irradiation means for irradiating an inspection target with a predetermined electromagnetic wave (x-ray source 3, source beam S, inspection target 4 positioned on conveyance path 10); a conveyance means for conveying the inspection target placed on a conveyance plane in a Y-axis direction (endless bucket member 5, transport means 7, conveyance PASS arrow direction; Fig 1); and an electromagnetic wave detection means (x-ray detector 8),  wherein the irradiation means is fixed in a state of facing the conveyance plane.  Asai discloses the detector configured for acquiring an x-ray image, inherently including some degree of resolution for image formation, but does not specifically disclose the detection means comprising MxN detection elements arranged in an array, or associated MxN wirings.  In the same field of endeavor,  Igarashi discloses an ionizing radiation detection system comprising a detection means having MXN detection elements arranged in an array, with N rows arranged in the Y-axis direction, and M columns are arranged in the X-axis direction orthogonal to the Y-axis direction, wherein M and N are 2 or greater, and MxN wirings are 
	Regarding claim 2, Igarashi discloses wherein for all the detection element groups, the wiring from each detection element belonging to the detection element group is routed through a gap between the detection element group and an adjacent detection element group on the same end side in the X-axis direction of the electromagnetic wave detection means (Fig 4).
Regarding claim 3, Igarashi discloses wherein the predetermined connection destination is a connection destination set for each of the wirings and connected to each of the MxN detection elements in a one-to-one basis (Fig 4).
Regarding claim 4, Igarashi discloses wherein the predetermined connection destination is also provided outside the other end of the electromagnetic wave detection means in the Y-axis direction, and wherein, for each of the detection element group, the wiring from each detection element belonging to the detection element group is connected to a predetermined connection destination outside the one end from a detection element at one end with the middle of any adjacent detection 
Regarding claim 5, Igarashi indicates that by separating the signal lines into two outside directions parallel to the second symmetry axis and drawing the signal lines out, compared to laying out the signal lines so as to be drawn out in one direction, the regions in which photodiode column signal lines are formed are able to be reduced by 1/2 (para 0075) . However, even if n (corresponding to "M" in the present application) is an odd number in the invention disclosed in Igarashi, it would have been obvious to one of ordinary skill in the art to separate the signal lines into (n+1)/2 and (n-1)/2 and draw the signal lines out to the outside, with the understanding that an odd number of signal lines cannot be divided in half, with the benefit to spatial efficiency still holding.
	Regarding claim 10, Igarashi discloses as prior art, an electromagnetic wave detection module array configured by arranging a plurality of electromagnetic wave detection modules 1 (Fig. 7), but does not specify the arrangement according to claim 1.  In light of the increased imaging scalability of tiled detection modules as disclosed by Igarashi, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a tiled detector module arrangement according to an orientation that meets the needs of the imaging application at hand.
Regarding claims 8 and 11, Isai discloses the detector arranged on a path of the irradiation source to the detector through which the target conveyance is placed, such that the distance between the detector and the conveyance plane is shorted than a separation distance between the source and the conveyance plane (Fig 1).
Regarding claims 9 and 12, Isai discloses the detector placed inside the conveyance means, through which the irradiation source is transmitted (Fig 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884                                                                                                                                                                                         

MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884